Citation Nr: 1426991	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-08 940A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Medical Center (MC) in Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement of expenses for non-VA medical care provided on October 21st and October 22nd of 2010.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to May 1976, with additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from VA MC decisions of February 2011 and March 2011.


FINDINGS OF FACT

1.  The Veteran's right knee disability has been service-connected since 1977; following the injuries on October 21st 2010, service connection was granted for residuals of left ankle sprain and residuals of right ankle fracture.

2.  After injuring her ankles on October 21st 2010, the Veteran incurred costs related to initial evaluation at the Trigg County Hospital, ambulance transportation to the Skyline Hospital, an overnight stay and right ankle surgery at Skyline.  

3.  The treatment the Veteran received on October 21st and October 22nd 2010 was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health, and VA facilities are not available to her.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses arising from medical care provided at non-VA facilities on October 21st and October 22nd 2010, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.120, 17.121 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement of medical expenses incurred in connection with the treatment of a right trimalleolar ankle fracture, including ambulance transportation, emergency room evaluation, an overnight hospital stay, and an open reduction internal fixation with placement of a plate and screws in the ankle, on October 21st and October 22nd 2010.  

In general, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:  (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49.  However, the payment or reimbursement by VA of private treatment is mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied. 

It is important to note that Congressional intent that such reimbursement is mandatory is quite clear.  Effective October 10, 2008, portions of the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Relevant to the instant case, the new law amended 38 U.S.C.A. § 1728 to provide the same definition of the term "emergency treatment" as in 38 U.S.C.A. § 1725(f)(1).  The definition of emergency treatment, in pertinent part, means medical care or services rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B).  The 2008 law also amended 38 U.S.C.A. § 1725 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to "shall."

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.1002.  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53.  For example, a VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  38 C.F.R. § 17.1002(c).

Review of the Veteran's claims file reveals that she was granted service connection for chondromalacia of the right patella effective in August 1977.  The knee has been assigned a 40 percent disability rating since 1990.  As such she has been eligible for VA medical care for many years.  She also receives Social Security Disability benefits and related Medicare benefits.

On October 21st, 2010, the Veteran twisted and fractured her right ankle.  She reported at the time that her right knee had buckled, causing her to twist both ankles, and making it difficult to walk.  After evaluation, it was determined that the right ankle had sustained a fracture, while the left ankle was simply sprained and swollen.

The veteran was initially taken to the Trigg County Hospital, where she was initially evaluated and it was determined that she required "definitive trauma care," for the right ankle.  The Trigg County Hospital personnel called the Murfreesboro VA Hospital, to seek a transfer there.  Murfreesboro responded that they did not have a bed, and would not accept the Veteran.  A Trigg County employee then called the Birmingham VA Hospital.  That hospital also did not have a bed and would not accept the Veteran.  The Nashville VA Hospital also did not have a bed and declined to accept the Veteran.  The employee then successfully sought admission to the Skyline Hospital for the Veteran.

The Veteran was admitted to Skyline Hospital overnight and underwent surgery the next morning.  Hospital personnel arranged for all follow-up care to be provided at VA, and the Veteran's VA records confirm this.  In due course, the bills for her medical care, including ambulance transportation, for the dates of October 21st and October 22nd 2010, were presented to the VA for payment.  In connection with review of these claims, a Registered Nurse at the MC reviewed the hospital records and rendered the opinion that the Veteran's right knee did not cause the ankle injury.  

The Veteran subsequently claimed service connection for residuals of the 2010 injuries to both ankles.  In connection with this claim, a VA physician rendered the medical opinion that both the right ankle fracture and the left ankle sprain were secondary to, or proximately caused by, her service-connected right knee disability.  Based upon this opinion, the RO granted service connection for impairment of both ankles, secondary to the right knee disability.  

Upon review, the Board holds that the criteria for payment of the Veteran's medical expenses on October 21st and October 22nd 2010, set forth in 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 have been satisfied.  We find that the positive medical opinion of the VA physician who reviewed the Veteran's claim for service connection trumps that of the Registered Nurse who reviewed the claim for reimbursement of medical expenses.  

Also significant to our determination is the fact that the Trigg County Hospital contacted three VA medical centers, and all three declined to accept the veteran for treatment, despite the fact that she appears to receive most if not all of her regular medical care from the VA.  It appears that the Trigg County Hospital personnel acted reasonably and prudently in attempting to transfer the Veteran to an appropriately-equipped VA hospital, and when that attempt failed, in transferring her to an appropriately-equipped private hospital.  Under governing law, the VA is thus obligated to pay her emergency medical expenses.  

We note, however, that complete billing records are not available to the Board, and it is unclear whether or to what extent the Veteran's Medicare coverage may have paid for these expenses.  Thus, in implementing this grant, the MC is responsible for identifying how much of these bills remain, and whether VA or Medicare is considered the first insurer of recourse.  

The MC has also adjudicated the Veteran's claim under the provisions of the Veteran's Millennium Health Care and Benefits Act, as emergency treatment.  However, in light of the positive outcome reached under the laws and regulations allowing for reimbursement of medical expenses, the Board will not address this alternative theory of entitlement.  Similarly, in light of the positive outcome, the Board will not discuss the VA's duties to notify and assist the Veteran in the development of her claim.


ORDER

Reimbursement of expenses for non-VA emergency medical care provided on October 21st and October 22nd of 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


